Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/23/2020, and 11/21/2018 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second connecting area of the second sterile lock and the complementary connecting area of the first sterile lock” recited in claim 8 must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claims 1, 15 are objected to because of the following informalities:  Claims 1, 15 recite action verbs “shields” in several instances. Such action verbs may be recited using transitional phrase such as “configured to” so that the claim language avoids to recite a state of a system or apparatus.  
 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As recited, preamble and body of the claim are not clearly distinct which makes the scope of claim 1 unclear.
Appropriate correction is required.
The applicant is advised to rewrite the preamble of the independent claims covering general description of the elements or steps of the claimed invention. This should then be followed by transitional phrase such as “comprising” to recite  elements, steps, and/or relationships which the applicant considers as the invention.
Claim 15 encompasses similar defects. Appropriate correction is required.
Further, claims 1-17 recite “characterized in that” as transitional phrase. Such phrases may be replaced by the transitional phrase “wherein” to comply with the US practice. 
Further, claim 1 recites -
“An arrangement for the sterile handling of a non-sterile endoscope in a sterile environment, 
with a sterile endoscope sheath for accommodating the endoscope, 
with a cable that is connectable to the endoscope, 
with a sterile cable sheath for accommodating at least a portion of the cable,”
in the preamble portion of the claim. 
As recited, it is ambiguous whether the sterile endoscope sheath,  the cable, the sterile cable sheath are positively claimed elements or not. 
Appropriate correction is required.
For the purpose of compact prosecution, the sterile endoscope sheath, the cable and the sterile cable will be interpreted as part of the claimed invention.  However, Applicant must amend the claim to positively recite these limitations within the body of the claim.
Further, claim 15 recites -
“An arrangement for establishing and disconnecting a plug connection between a first non-sterile plug connector and a second non-sterile plug connector complementary to the first plug connector in a sterile surrounding, 
with a first sterile sheath for accommodating at least the first plug connector, 
with a second sterile sheath for accommodating at least the second plug connector,”
in the preamble portion of the claim.
As recited, it is ambiguous whether the first sterile sheath, and second sterile sheath are positively claimed elements or not. 
Appropriate correction is required.
For the purpose of compact prosecution, first sterile sheath, and second sterile sheath will be interpreted as part of the claimed invention.  However, Applicant must amend the claim to positively recite these limitations within the body of the claim.

Claims 2-14 and 16-17 are rejected for being dependent on a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17 is/are rejected under 35 U.S.C. 102 as being anticipated by Dufresne (US 20100022110 A1). 
Regarding claim 15, Dufresne discloses arrangement (FIGS. 4-6; para [0023]) for establishing and disconnecting a plug connection (pins 9 are fitted to the holes 6. Para [0023]) between a first non-sterile plug connector and a second non-sterile plug connector complementary to the first plug connector in a sterile surrounding (sleeves 10 and 20; The protection system, FIGS. 1-7, are used for a cable. Para [0023]), 
with a first sterile sheath (sleeves 20; FIGS. 3-4) for accommodating at least the first plug connector (holes 6), 
with a second sterile sheath (sleeves 10; para [0023]-[0024])) for accommodating at least the second plug connector (pins 9; connector member 8 fitted with pins 9; para [0023]), characterized in that 
the first sheath comprises a first sterile lock (connector element 2; FIG. 4) which has at least one first sterile flap (shutter 21) which in the closed state shields the first plug connector in a sterile manner (Fig. 5; para [0026], [0030]), 
the second sheath comprises a second sterile lock (connector elements 1; para [0023]) having at least one second sterile flap (shutter 11) which in the closed state shields the second plug connector in a sterile manner (para [0030]), 
that when the first plug connector is connected to the second plug connector a movement of the first sterile flap from the closed state into an open state (shutter 21 is in open state; FIG. 6; para [0030]) and a movement of the second sterile flap from the closed state into an open state (shutter 11 is in open state; FIG. 6) takes place so that a direct coupling of the first plug connector to the second plug connector is possible (Shutters 11 and 21 are moved into set back position and pins 9 are fitted to the holes 6. FIG. 6; Para [0030]), and 
that when the first plug connector is separated from the second plug connector (FIG. 4; para [0030]) a movement of the first sterile flap from the open state into the closed state  (shutter 11 is in closed state) and a movement of the second sterile flap from the open state into the closed state  (shutter 21 is in closed state) takes place so that the first sterile flap shields at least the first plug connector in a sterile manner after separation and the second sterile flap shields the second plug connector in a sterile manner after separation (when the connector elements 1 and 2 are separate, the sleeves 10 and 20 are closed in leak-tight manner by the shutters 11 and 21 to protect the pins and hole connection. Para [0030]).
Regarding claim 16, Dufresne discloses wherein plug connector has at least one first electric contact element (connector member 8 fitted with pins 9; para [0023]; FIG. 4) for establishing an electric connection or at least one first optical element for establishing an optical connection, that the second plug connector has at least one second electric contact element (holes 6; pins 9 are fitted to the holes 6. FIG. 6) for establishing an electric connection with the first electric contact element or at least one second optical element for establishing an optical connection with the first optical element, that the at least one first electric contact element and the at least one second electric contact element and/or that the at least one first optical element and the at least one second optical element are arranged and formed such that when the first plug connector is connected to the second plug connector an electrical connection between the first electric contact element and the second electric contact element (pins 9 are fitted to the holes 6 to establish connection. FIG. 6) or an optical connection between the first optical element and the second optical element is established.
Regarding claim 17, Dufresne discloses wherein the first plug connector and the second plug connector are symmetrically formed (FIGS. 1-6) such that the electrical connection between the first electric contact element and the second electric contact element and/or the optical connection between the first optical element and the second optical element is possible both when bringing together the plug connectors in a first position (FIGS. 1-6; para [0030]) and when bringing together the plug connectors in a second position, in which one of the plug connectors has been rotated by 180 degree about an axis extending perpendicular to the contact plane of the plug connectors (Since the connector are symmetrical along the axial line, when the connector member 8 is rotated by 180 degree, the connection is established. FIGS. 4-5).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Friedrich (US 20130345503) in view of  Dufresne (US 20100022110 A1).

Regarding claim 1,  Friedrich discloses  an arrangement (Sterilized Housing 1; FIG. 1, reproduced below; abstract) for the sterile handling of a non-sterile endoscope (Unsterile component can be introduced in the sterile housing for use. Para [0007]) in a sterile environment, 
with a sterile endoscope sheath (Sterilized Housing 1; FIG. 3A) for accommodating the endoscope, 
with a cable that is connectable to the endoscope (cable 9; FIG. 1),
characterized in that
 the endoscope sheath comprises a first sterile lock (Sterilized Housing 1; FIG. 1) comprising at least one first sterile flap (separate lid 2; FIG. 1; The lid can be opened or closed and the lid can be securely locked to the housing 1. Para [0008]) which in the closed state shields the endoscope arranged in the endoscope sheath in a sterile manner (When the lid is closed as shown in FIG. 1, an endoscope arranged inside the endoscope is shield from outside. Para [0010],[0025]).
Friedrich does not explicitly disclose a sterile cable sheath for accommodating at least a portion of the cable that is connectable to an endoscope, characterized in that
the cable sheath comprises a second sterile lock having a second sterile flap which in a closed state shields the cable and/or a plug connector present on the cable in a sterile manner and 
that when the cable or the plug connector is connected to the endoscope a movement of the first sterile flap from the closed state into an open state and a movement of the second sterile flap from the closed state into an open state takes place so that a direct coupling of the cable to the endoscope or of the plug connector connected to the cable to a complementary plug connector of the endoscope is possible, and
 that when the cable is separated from the endoscope a movement of the first sterile flap from the open state into the closed state and a movement of the second sterile flap from the open into the closed state takes place so that the first sterile flap shields the endoscope arranged in the endoscope sheath in a sterile manner after separation and the second sterile flap shields the cable arranged in the cable sheath and/or the plug connector in a sterile manner after separation. 
Dufresne is directed to protection system for a connector (abstract; FIGS. 4-6; para [0023]) and teaches a sterile cable sheath (sleeves 10; para [0023]-[0024]) for accommodating at least a portion of the cable that is connectable to an endoscope (FIG. 3), characterized in that
the cable sheath comprises a second sterile lock (connector elements 1; para [0023]) having a second sterile flap (shutter 11) which in a closed state shields the cable and/or a plug connector present on the cable in a sterile manner (para [0030]) and 
that when the cable or the plug connector is connected to the endoscope a movement of the first sterile flap from the closed state into an open state (shutter 21 is in open state; FIG. 6; para [0030]) and a movement of the second sterile flap from the closed state into an open state (shutter 11 is in open state; FIG. 6) takes place so that a direct coupling of the cable to the endoscope or of the plug connector connected to the cable to a complementary plug connector of the endoscope is possible (Shutters 11 and 21 are moved into set back position and pins 9 are fitted to the holes 6. FIG. 6; Para [0030]), and
 that when the cable is separated from the endoscope a movement of the first sterile flap from the open state into the closed state (shutter 11 is in closed state; FIG. 4; para [0030]) and a movement of the second sterile flap from the open into the closed state (shutter 21 is in closed state) takes place so that the first sterile flap shields the endoscope arranged in the endoscope sheath in a sterile manner after separation and the second sterile flap shields the cable arranged in the cable sheath and/or the plug connector in a sterile manner after separation (when the connector elements 1 and 2 are separate, the sleeves 10 and 20 are closed in leak-tight manner by the shutters 11 and 21 to protect the pins and hole connection. Para [0030]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Friedrich’s arrangement to have cable connection with sterile flaps in accordance with the teaching of Dufresne so that a sterile protection system that is compact and that can provide an effective protection of the cable or plugs could be made (para [0005] of Dufresne).


    PNG
    media_image1.png
    480
    826
    media_image1.png
    Greyscale


Regarding claim 2, Friedrich in view of Dufresne teaches the second sterile lock is connectable to the cable or to the plug connector present on the cable via a disconnectable snap-in connection (Dufresne: Shutters 11 and 21 are moved into set back position and pins 9 are fitted to the holes 6. FIG. 6; Para [0030]).
Regarding claim 3, Friedrich in view of Dufresne teaches that the endoscope sheath has an opening (Friedrich: FIG. 2, where opening is shown as being covered by the lid 2.) into which the endoscope is insertable, and that the opening of the cable sheath is closable in a sterile manner with the aid of a closing element, the closing element comprising the first sterile lock (Friedrich: The lid  2 can be opened or closed and the lid can be securely locked to the housing to make the housing 1 sterile. Para [0008]).
Regarding claim 4, Friedrich in view of Dufresne teaches wherein the cable is an electric cable (Dufresne: Note pin connection  9; FIG. 4) with at least one electric conductor, an optical cable, a light guide cable or a hybrid cable with at least one electric conductor and at least one optical fiber, that the plug connector of the cable couples the at least one optical fiber of the cable with at least one optical element of the endoscope and/or that the plug connector connects the at least one electric conductor of the cable to the at least one electric connection of the endoscope (Dufresne: pins 9 are fitted to the holes 6. FIG. 6; Para [0030]).
Regarding claim 5, Friedrich in view of Dufresne teaches wherein endoscope has a first plug connector, that at at least one end of the cable a second plug connector (Dufresne: pin 9 of cable 8; FIG. 4) complementary to the first plug connector is provided, which is connectable to the first plug connector of the endoscope, and that with the aid of the first plug connector and of the second plug connector at least one optical fiber of the cable is couplable with at least one optical element of the endoscope and/or that with the aid of the first plug connector or the second plug connector at least one electric conductor of the cable (pin 9 of cable 8 provide electrical connection) is connectable to at least one electric connection of the endoscope () .
Regarding claim 6, Friedrich in view of Dufresne teaches wherein that when the second plug connector of the cable is connected to the first plug connector of the endoscope a disconnectable snap-in connection is established between the first plug connector and the second plug connector (Dufresne: pins 9 are fitted to the holes 6 provided snap-in connection. FIG. 6; Para [0030]), and that for separating the second plug connector of the cable from the first plug connector of the endoscope at least the snap-in connection has to be disconnected (Dufresne: Pins 9 are fitted to the holes 6 provided snap-in disconnection. FIG. 6; Para [0030]).
Regarding claim 7, Friedrich in view of Dufresne teaches wherein the first sterile lock has a defined position (Dufresne: Note that connector element 2 with shutter 21; FIG. 4) relative to a coupling interface of the endoscope when the endoscope is accommodated in the endoscope sheath (Dufresne: connector element 2 with shutter 21 has a defined position; FIG. 4) , wherein the coupling interface of the endoscope comprises at least one electric connection of the endoscope or an optical element.
Regarding claim 8, Friedrich in view of Dufresne teaches that the second sterile lock has a first connecting area to which the cable and/or the plug connector is connectable (Dufresne: connector element 1 with shutter 11 has a connecting area, area of pin 9, to which the cable and/or the plug connector is connectable; FIG. 4), and that the second sterile lock has a second connecting area to which a complementary connecting area of the first sterile lock is connectable (Dufresne: connector element 1 with shutter 11 has a connecting area to which the connector element 2 is connectable; FIG. 4), wherein the first connecting area of the second sterile lock and the second connecting area of the second sterile lock are preferably arranged on opposing sides of the second sterile lock (Dufresne: FIGS. 4-6).
Regarding claim 9, Friedrich in view of Dufresne teaches that the first connecting area of the second sterile lock is connectable via a first disconnectable snap-in connection (Dufresne: snap-in connection to pin 9) to the cable and/or to the plug connector provided at the end of the cable , and that the second connecting area of the second sterile lock is connectable via a second disconnectable snap-in connection to the complementary connecting area of the first sterile lock (Dufresne: connection element 1 and 2 are connected by disconnectable snap-in connection via fitting. FIG. 6).
Regarding claim 12, Friedrich in view of Dufresne teaches that a sterile outside of the first sterile flap is arranged opposite to the sterile outside of the second sterile flap when the first sterile lock is connected to the second sterile lock (Dufresne; FIG.6; para [0035]) , when both the first sterile flap and the second sterile flap are open, wherein the outside of the first sterile flap and the outside of the second sterile flap face each other in the open state (Dufresne: Flaps 21, 11, in FIG. 6).
Regarding claim 13, Friedrich in view of Dufresne teaches that a portion of the endoscope sheath accommodates and preferably surrounds a shaft of an endoscope formed as a rod endoscope (Friedrich: FIG. 2), wherein the endoscope sheath comprises an optical element (Sheath 1 has an optical element/window, FIG.2, left, for allowing light to pass through to be received by the endoscope in the housing. ) that is arranged opposite to the shaft end of the endoscope when the endoscope is accommodated in the endoscope sheath.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich (US 20130345503) in view of Dufresne (US 20100022110 A1) as applied to claim 1 above, and further in view of Wang (US 5515478).
Regarding claim 14, Friedrich in view of Dufresne teaches a system for robot-assisted surgery, in particular for a telerobot-assisted procedure within a sterile area (Arrangement of endoscope, and sheath 1 discussed in reference to claim 1 can be for the telerobot-assisted procedure within a sterile area), with the arrangement according to claim 1, however, Friedrich in view of Dufresne does not positively teach the arrangement with at least one manipulator having a manipulator arm, with at least one input device for the input of at least one input command, characterized in that the endoscope accommodated in the endoscope sheath is connected to the manipulator arm, that the system comprises a control unit that positions the manipulator arm and the endoscope connected to the manipulator arm dependent on the input command with the aid of at least one drive unit. 
Wang is directed to a robotic system for remotely controlling the position of a surgical instrument (col. 1, lines 11-12) and teaches a system (robotic system 10; FIGS. 1; col. 2, lines 35-51) for the robot-assisted surgery, in particular for a telerobot-assisted procedure within a sterile area (system 10 is typically used in a sterile operating room; col. 2, lines 35-51), 
with at least one manipulator (first linkage arm 28; FIG. 2; col. 3, lines 1-17) having a manipulator arm (FIG. 2), 
with at least one input device (Pedal provides an input signal to the computer ; col. 2, lines 53-64); computer 20 for taking input command from a user (col. 1, lines 64-col. 2, line 5); for the input of at least one input command, 
characterized in that the endoscope (endoscope 18; col. 2, lines 35-52) accommodated in the endoscope sheath is connected to the manipulator arm (FIG. 1), 
that the system comprises a control unit (computer 20 and processor 78; col. 5, lines 1-17) that positions the manipulator arm and the endoscope connected to the manipulator arm dependent on the input command with the aid of at least one drive unit (drives the motors. Computer and processor take command from the user and control the robot linkage arm 28 based on the input. Col. 4, lines 24-40; also see actuator 26-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the arrangement of Friedrich to have a system of the robot-assisted surgery in accordance with the teaching of Wang so that the surgical instrument could be remotely controlled.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See references listed on the PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795